


110 HR 7099 IH: Drug Trafficking Vessel Interdiction Act of

U.S. House of Representatives
2008-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7099
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2008
			Mr. Daniel E. Lungren of
			 California (for himself and Mr.
			 Poe) introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To amend titles 46 and 18, United States Code, with
		  respect to the operation of submersible vessels and semi-submersible vessels
		  without nationality.
	
	
		1.Short titleThis Act may be cited as the
			 Drug Trafficking Vessel Interdiction Act of
			 2008.
		ICRIMINAL
			 PROHIBITION
			101.Findings and
			 declarationsCongress finds
			 and declares that operating or embarking in a submersible vessel or
			 semi-submersible vessel without nationality and on an international voyage is a
			 serious international problem, facilitates transnational crime, including drug
			 trafficking, and terrorism, and presents a specific threat to the safety of
			 maritime navigation and the security of the United States.
			102.Operation of
			 submersible vessel or semi-submersible vessel without nationality
				(a)In
			 GeneralChapter 111 of title 18, United States Code, is amended
			 by adding at the end the following new section:
					
						2285. Operation
				of submersible vessel or semi-submersible vessel without nationality
							(a)OffenseWhoever
				knowingly operates, or attempts or conspires to operate, by any means, or
				embarks in any submersible vessel or semi-submersible vessel that is without
				nationality and that is navigating or has navigated into, through, or from
				waters beyond the outer limit of the territorial sea of a single country or a
				lateral limit of that country’s territorial sea with an adjacent country, with
				the intent to evade detection, shall be fined under this title, imprisoned not
				more than 15 years, or both.
							(b)Evidence of
				Intent To Evade DetectionFor purposes of subsection (a), the
				presence of any of the indicia described in paragraph (1)(A), (E), (F), or (G),
				or in paragraph (4), (5), or (6), of section 70507(b) of title 46 may be
				considered, in the totality of the circumstances, to be prima facie evidence of
				intent to evade detection.
							(c)Extraterritorial
				JurisdictionThere is extraterritorial Federal jurisdiction over
				an offense under this section, including an attempt or conspiracy to commit
				such an offense.
							(d)Claim of
				Nationality or RegistryA claim of nationality or registry under
				this section includes only—
								(1)possession on
				board the vessel and production of documents evidencing the vessel’s
				nationality as provided in article 5 of the 1958 Convention on the High
				Seas;
								(2)flying its
				nation’s ensign or flag; or
								(3)a verbal claim of
				nationality or registry by the master or individual in charge of the
				vessel.
								(e)Affirmative
				Defenses
								(1)In
				generalIt is an affirmative defense to a prosecution for a
				violation of subsection (a), which the defendant has the burden to prove by a
				preponderance of the evidence, that the submersible vessel or semi-submersible
				vessel involved was, at the time of the offense—
									(A)a vessel of the
				United States or lawfully registered in a foreign nation as claimed by the
				master or individual in charge of the vessel when requested to make a claim by
				an officer of the United States authorized to enforce applicable provisions of
				United States law;
									(B)classed by and
				designed in accordance with the rules of a classification society;
									(C)lawfully operated
				in government-regulated or licensed activity, including commerce, research, or
				exploration; or
									(D)equipped with and
				using an operable automatic identification system, vessel monitoring system, or
				long range identification and tracking system.
									(2)Production of
				documentsThe affirmative defenses provided by this subsection
				are proved conclusively by the production of—
									(A)government
				documents evidencing the vessel’s nationality at the time of the offense, as
				provided in article 5 of the 1958 Convention on the High Seas;
									(B)a certificate of
				classification issued by the vessel’s classification society upon completion of
				relevant classification surveys and valid at the time of the offense; or
									(C)government
				documents evidencing licensure, regulation, or registration for commerce,
				research, or exploration.
									(f)Federal
				Activities ExceptedNothing in this section applies to lawfully
				authorized activities carried out by or at the direction of the United States
				Government.
							(g)Applicability of
				Other ProvisionsSections 70504 and 70505 of title 46 apply to
				offenses under this section in the same manner as they apply to offenses under
				section 70503 of such title.
							(h)DefinitionsIn
				this section, the terms submersible vessel, semi-submersible
				vessel, vessel of the United States, and vessel
				without nationality have the meaning given those terms in section 70502
				of title
				46.
							.
				(b)Clerical
			 AmendmentThe chapter analysis for chapter 111 of title 18,
			 United States Code, is amended by inserting after the item relating to section
			 2284 the following:
					
						
							2285. Operation of submersible vessel or
				semi-submersible vessel without
				nationality.
						
						.
				103.Sentencing
			 guidelines
				(a)In
			 GeneralPursuant to its authority under section 994(p) of title
			 28, United States Code, and in accordance with this section, the United States
			 Sentencing Commission shall promulgate sentencing guidelines (including policy
			 statements) or amend existing sentencing guidelines (including policy
			 statements) to provide adequate penalties for persons convicted of knowingly
			 operating by any means or embarking in any submersible vessel or
			 semi-submersible vessel in violation of section 2285 of title 18, United States
			 Code.
				(b)RequirementsIn
			 carrying out this section, the United States Sentencing Commission
			 shall—
					(1)ensure that the
			 sentencing guidelines and policy statements reflect the serious nature of the
			 offense described in section 2285 of title 18, United States Code, and the need
			 for deterrence to prevent such offenses;
					(2)account for any
			 aggravating or mitigating circumstances that might justify exceptions,
			 including—
						(A)the use of a
			 submersible vessel or semi-submersible vessel described in section 2285 of
			 title 18, United States Code, to facilitate other felonies;
						(B)the repeated use
			 of a submersible vessel or semi-submersible vessel described in section 2285 of
			 title 18, United States Code, to facilitate other felonies, including whether
			 such use is part of an ongoing criminal organization or enterprise;
						(C)whether the use of
			 such a vessel involves a pattern of continued and flagrant violations of
			 section 2285 of title 18, United States Code;
						(D)whether the
			 persons operating or embarking in a submersible vessel or semi-submersible
			 vessel willfully caused, attempted to cause, or permitted the destruction or
			 damage of such vessel or failed to heave to when directed by law enforcement
			 officers; and
						(E)circumstances for
			 which the sentencing guidelines (and policy statements) provide sentencing
			 enhancements;
						(3)ensure reasonable
			 consistency with other relevant directives, other sentencing guidelines and
			 policy statements, and statutory provisions;
					(4)make any necessary
			 and conforming changes to the sentencing guidelines and policy statements;
			 and
					(5)ensure that the
			 sentencing guidelines and policy statements adequately meet the purposes of
			 sentencing set forth in section 3553(a)(2) of title 18, United States
			 Code.
					IICIVIL
			 PROHIBITION
			201.Operation of
			 submersible vessel or semi-submersible vessel without nationality
				(a)Finding and
			 declarationSection 70501 of title 46, United States Code, is
			 amended—
					(1)by
			 inserting (1) after that; and
					(2)by striking
			 States. and inserting States and (2) operating or
			 embarking in a submersible vessel or semi-submersible vessel without
			 nationality and on an international voyage is a serious international problem,
			 facilitates transnational crime, including drug trafficking, and terrorism, and
			 presents a specific threat to the safety of maritime navigation and the
			 security of the United States..
					202.Operation
			 prohibited
				(a)In
			 GeneralChapter 705 of title 46, United States Code, is amended
			 by adding at the end thereof the following:
					
						70508.Operation of
				submersible vessel or semi-submersible vessel without nationality
							(a)In
				GeneralAn individual may not
				operate by any means or embark in any submersible vessel or semi-submersible
				vessel that is without nationality and that is navigating or has navigated
				into, through, or from waters beyond the outer limit of the territorial sea of
				a single country or a lateral limit of that country’s territorial sea with an
				adjacent country, with the intent to evade detection
							(b)Evidence of
				Intent To Evade DetectionIn any civil enforcement proceeding for
				a violation of subsection (a), the presence of any of the indicia described in
				paragraph (1)(A), (E), (F), or (G), or in paragraph (4), (5), or (6), of
				section 70507(b) may be considered, in the totality of the circumstances, to be
				prima facie evidence of intent to evade detection.
							(c)Defenses
								(1)In
				generalIt is a defense in any civil enforcement proceeding for a
				violation of subsection (a) that the submersible vessel or semi-submersible
				vessel involved was, at the time of the violation—
									(A)a vessel of the
				United States or lawfully registered in a foreign nation as claimed by the
				master or individual in charge of the vessel when requested to make a claim by
				an officer of the United States authorized to enforce applicable provisions of
				United States law;
									(B)classed by and
				designed in accordance with the rules of a classification society;
									(C)lawfully operated
				in government-regulated or licensed activity, including commerce, research, or
				exploration; or
									(D)equipped with and
				using an operable automatic identification system, vessel monitoring system, or
				long range identification and tracking system.
									(2)Production of
				documentsThe defenses provided by this subsection are proved
				conclusively by the production of—
									(A)government
				documents evidencing the vessel’s nationality at the time of the offense, as
				provided in article 5 of the 1958 Convention on the High Seas;
									(B)a certificate of
				classification issued by the vessel’s classification society upon completion of
				relevant classification surveys and valid at the time of the offense; or
									(C)government
				documents evidencing licensure, regulation, or registration for research or
				exploration.
									(d)Civil
				PenaltyA person violating this section shall be liable to the
				United States for a civil penalty of not more than
				$1,000,000.
							
				(b)Conforming
			 Amendments
					(1)The chapter
			 analysis for chapter 705 of title 46, United States Code, is amended by
			 inserting after the item relating to section 70507 the following:
						
							
								70508. Operation of submersible vessel or
				semi-submersible vessel without
				nationality.
							
							.
					(2)Section 70504(b)
			 of title 46, United States Code, is amended by inserting or
			 70508 after 70503.
					(3)Section 70505 of
			 title 46, United States Code, is amended by striking this title
			 and inserting this title, or against whom a civil enforcement proceeding
			 is brought under section 70508,.
					203.Submersible
			 vessel and semi-submersible vessel definedSection 70502 of title 46, United States
			 Code, is amended by adding at the end thereof the following:
				
					(f)Semi-submersible
				vessel; Submersible VesselIn this chapter:
						(1)Semi-submersible
				vesselThe term semi-submersible vessel means any
				watercraft constructed or adapted to be capable of operating with most of its
				hull and bulk under the surface of the water, including both manned and
				unmanned watercraft.
						(2)Submersible
				vesselThe term submersible vessel means a vessel
				that is capable of operating completely below the surface of the water,
				including both manned and unmanned
				watercraft.
						.
			
